Beray

uae

AO 245B (Rev, 02/08/2019) Judgment in a Cfiminal Petty Case (Modified) ooo Page ot

    
 

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF CALIFORNIA | JUL 1% 209
United States of America | JUDGMENT IN A CRIMINAL:CASE
y, ‘ ‘(For Offenses Committed On Beet Neseeibi 35987) .
Miriam Arellano-Santiago . Case Number: 3:19-mj-22786
Richard J Boesen

 

Defendant's Attorney

REGISTRATION NO, 86443298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

CL] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[1 The defendant has been found not guilty on count(s) |
[] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

4 TIME SERVED Oo days

KK] Assessment: $10 WAIVED [& Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
se defendant’s possession at the time of arrest upon their deportation or removal. - oes

Phy Car ae- |
(aur recgmmends defendant be deported/removed with relative, Margaviro Gat charged in case
‘ mn g “ES

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 12, 2019
Date of Imposition of Sentence

Received Vl Cathe | VY dost

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | .--3:19-mj-22786

 
